Exhibit 10.5

STOCK AGREEMENT

GRANTED TO:

DATE OF GRANT:

GRANTED PURSUANT TO: CTI Group (Holdings) Inc. Stock Incentive Plan

NUMBER OF SHARES:

VESTING SCHEDULE:

1. This Stock Agreement (the “Agreement”) is made and entered into as of (the
“Date of Grant”) between CTI Group (Holdings) Inc. (the “Company”) and , as a
participant (the “Participant”) in CTI Group (Holdings) Inc. Stock Incentive
Plan (the “Plan”), a copy of which is enclosed herewith. Capitalized terms not
defined herein shall have the meanings ascribed thereto in the Plan.

2. The Participant is granted shares of Class A Common Stock of the Company (the
“Stock”). The Stock is granted as provided for under the Plan and is subject to
the terms and conditions set forth in the Plan and this Agreement. This grant of
Stock will vest according to the vesting schedule set forth above.

3. The Stock granted hereunder shall be promptly issued and evidenced by a
certificate or certificates for such shares issued in the Participant’s name or
by book entry at the Company’s option. The Participant shall thereupon have all
the rights of a stockholder with respect to such shares, including, but not
limited to, the right to vote such shares and to receive all dividends and other
distributions paid with respect to them; provided, however, that the shares
shall be subject to the restrictions on transferability as set forth in
Paragraphs 5 and 6 below. Unless as otherwise provided in this Paragraph 3, the
Company shall hold the certificate or certificates for such shares until the
date the restrictions on transferability are removed in accordance with
Paragraphs 5 and 7 below. The Company may, in its sole discretion and at any
time prior to the date the restrictions on transferability are removed in
accordance with Paragraphs 5 and 7 below, require (i) that the stock certificate
or certificates representing such shares shall be imprinted with a legend
stating that the shares represented thereby are the restricted shares subject to
the terms and conditions of this Agreement and, as such, may not be sold,
exchanged, transferred, pledged, hypothecated or otherwise disposed of except in
accordance with the terms of this Agreement, and if the Company makes such
requirement, then each transfer agent for the Common Stock shall be instructed
to like effect with respect to such shares, and/or (ii) that the Participant
shall, upon receipt of the certificate or certificates therefor, deposit such
certificate or certificates together with a stock power or other like instrument
of transfer, appropriately endorsed in blank, with an escrow agent designated by
the Company, which may be the Company, under a deposit agreement containing such
terms and conditions as the Company shall approve, with the expenses of such
escrow to be borne by the Company.

4. If under Section 10 of the Plan the Participant, as the owner of the shares
of the Stock, shall be entitled to new, additional or different shares of stock
or securities, (i) the Company may require that the certificate or certificates
for, or other evidences of, such new, additional or different shares or
securities, together with a stock power or other instrument of transfer
appropriately endorsed, shall be imprinted with a legend as provided in
Paragraph 3 above, be deposited by the Participant under the deposit agreement
provided for therein, and (ii) such certificate or certificates for, or other
evidences of, such new, additional or different shares or securities shall be
subject to the restrictions on transferability as provided in Paragraphs 5 and 6
below.

5. The shares of the Stock shall be subject to restrictions on transferability.
Subject to Paragraph 7 below, such restrictions shall be removed from such
shares according to the vesting schedule set forth above. Notwithstanding
anything contained in this Agreement to the contrary, all shares of the Stock
shall become fully vested immediately upon the occurrence of the Change in
Control of the Company in accordance with Section 11 of the Plan.

6. During the period when the Stock is subject to the restrictions on
transferability, none of the shares of the Stock subject to such restrictions
shall be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of except by will or the laws of descent and distribution. Any attempt
by the Participant to dispose of any shares of the Stock in any such manner
shall result in the immediate forfeiture of such shares and any other shares
then held by the Company or the designated escrow agent on the Participant’s
behalf.

7. In the event of the termination of the employment of a Participant who is
employed by the Company or any of its Subsidiaries, the Participant’s shares of
the Stock shall vest or be forfeited, as applicable, in accordance with
Section 12 of the Plan.

8. By Obligor’s or Holder’s acceptance of this Agreement, the Participant agrees
to reimburse the Company for any taxes required by any government to be withheld
or otherwise deducted and paid by the Company in respect of the Stock. In lieu
thereof, the Company shall have the right to withhold the amount of such taxes
from any other sums due or to become due from the Company or a Subsidiary, as
the case may be, to the Participant.

9. If the Company, in its sole discretion, shall determine that it is necessary
to comply with applicable securities laws, the certificate or certificates
representing any shares delivered to the Participant under this Agreement shall
bear an appropriate legend in form and substance, as determined by the Company,
giving notice of applicable restrictions on transfer under or with respect to
such laws.

10. The Participant covenants and agrees with the Company that if, with respect
to any shares of Common Stock delivered to the Participant pursuant to this
Agreement, there does not exist a Registration Statement on an appropriate form
under the Securities Act of 1933, as amended (the “Act”), which Registration
Statement shall have become effective and shall include a prospectus that is
current with respect to the shares subject to this Agreement, (i) that Obligor
or Holder takes the shares for Obligor’s or Holder’s own account and not with a
view to the resale or distribution thereof, (ii) that any subsequent offer for
sale or sale of any such shares shall be made either pursuant to (x) a
Registration Statement on an appropriate form under the Act, which Registration
Statement shall have become effective and shall be current with respect to the
shares being offered and sold, or (y) a specific exemption from the registration
requirements of the Act, but in claiming such exemption, the Participant shall,
prior to any offer for sale or sale of such shares, obtain a favorable written
opinion from counsel for or approved by the Company as to the applicability of
such exemption and (iii) that the Participant agrees that the certificate or
certificates evidencing such shares shall bear a legend to the effect of the
foregoing.

11. This Agreement is subject to all terms, conditions, limitations and
restrictions contained in the Plan, which shall be controlling in the event of
any conflicting or inconsistent provisions. In the event, however, of any
conflict between the provisions of this Agreement or the Plan and the provisions
of an employment or change-in-control agreement between the Company and the
Participant, as applicable, the provisions of the latter shall prevail.

12. This Agreement is not a contract of employment, as applicable, and the terms
of the Participant’s employment shall not be affected hereby or by any agreement
referred to herein except to the extent specifically so provided herein or
therein. Nothing herein shall be construed to impose any obligation on the
Company to continue the employment of a Participant who is employed by the
Company or any of its Subsidiaries, and it shall not impose any obligation on
the Participant’s part to remain in the employ of the Company or any of its
Subsidiaries. This Agreement shall be governed by and construed in accord with
the laws of the State of Delaware, excluding principles of conflict of laws.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written above.

CTI Group (Holdings) Inc.
By:
Name:
Title:

ACCEPTED:

By:
[Insert the name of the Participant]

